DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  “to carried out” in the last line should be “to carry out”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2015-108150).  For simplicity, the US equivalent (US 20190153214) will be used for citations  	Regarding claims 1-6, Suzuki et al. disclose “a block copolymer (abstract) for a photosensitive printing plate material, the block copolymer comprising at least two polymer blocks each having an aromatic vinyl monomer as a main constituent; and at least one polymer block having a conjugated diene monomer as a main constituent and having an aromatic vinyl monomer randomly inserted therein (abstract), wherein an amount of the aromatic vinyl monomer introduced in the polymer block having a conjugated diene block as a main constituent is 25% to 50% by weight of the content of all aromatic vinyl monomers to be bonded in the block copolymer, an amount of the aromatic vinyl monomers in the block copolymer is 30% to 50% by weight (see Polymers 3, 6, 8-10).”  Examiner notes that in Polymers 3, 6, and 8-10, a polymer was obtained by reacting styrene in the presence of n-butyllithium and N,N,N',N'-tetramethylethylenediamine (randomizing agent), then continuously supplying butadiene and styrene at a constant rate and reacting the same, after which more styrene was added as monomer and reacted; by calculation, it can be seen that the styrene content in the polymer was 37-50 weight% and the styrene content in the styrene/butadiene blocks was 28-50 weight%.  	Examiner further notes that Polymers 3 and 6 have molecular weights (MW) of 170,000 and 180,000, respectively, which fall within the recited range, even when accounting for the .
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853